Citation Nr: 1040154	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-03 974	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for hepatitis C, on a direct 
basis and as secondary to service-connected infectious hepatitis.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating action by the above-referenced 
RO.  

In June 2009, the Board remanded the Veteran's service connection 
claim for further evidentiary development.  In April 2010, the 
Board obtained a Veterans' Health Administration (VHA) advisory 
opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(a) (2009).  The resulting VHA opinion, dated in September 
2010, was received by the Board in October 2010.  


FINDING OF FACT

Resolving all reasonable doubt, the Veteran's service-connected 
infectious hepatitis caused or contributed to his development of 
hepatitis C.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist a claimant in substantiating a claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).  

The VCAA applies in the instant case.  However, as the decision 
below constitutes a full grant of the benefits sought in the 
present appeal with regard to the Veteran's claim for service 
connection for hepatitis C, any deviation in the execution of the 
VCAA requirements by the RO constituted harmless error, and does 
not prohibit consideration of this matter on the merits.  

II.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected.   38 C.F.R. § 3.310 (2009).  When 
aggravation of a veteran's non-service connected disability is 
proximately due to or the result of a service-connected disease 
or injury, it too shall be service connected to the extent of the 
aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) 
(en banc).  The Board notes that effective October 10, 2006, 
38 C.F.R. § 3.310 was amended.  However, based upon the facts in 
this case, the regulatory change does not adversely impact the 
outcome of the appeal.

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
III.  Factual Background and Analysis

The Veteran is seeking service connection for hepatitis C.  

The risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine abuse, high-risk sexual activity, accidental exposure 
while a health care worker, and various percutaneous exposures 
such as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes, or razor blades.  See Veterans 
Benefits Administration All Station Letter 98-110 "Infectious 
Hepatitis" (Nov. 30, 1998).

In a November 2005, statement in support of his claim, the 
Veteran reported that as a corpsman he was exposed to several 
bloody cuts and wounds from fights and accidents.  Most recently 
he has asserted that he developed hepatitis C as a result of his 
service-connected infectious hepatitis.  

Service records show the Veteran served as a medic, and was 
treated for infectious hepatitis in April 1973.  In September 
1973, he was evaluated for drug and alcohol abuse.  The remaining 
records are otherwise negative for complaints or symptoms 
suggestive of hepatitis C.  

Further review of the claims file indicates that hepatitis C was 
first noted in a December 2003 VA treatment record.  Other post-
service evidence includes a March 2005 VA outpatient treatment 
record, which indicates the Veteran had a positive test for 
hepatitis C antibodies in 2002.  These records also confirm a 
history of cocaine and intravenous drug use in the 1990s, with 
the last use in 2000.  

Hepatitis C was confirmed by liver function tests during an 
August 2005 VA examination.  In a January 2006 addendum to that 
report, the examiner concluded that it was very difficult to 
state whether the Veteran's current hepatitis C was related to 
being a first aid attendant during service or was more likely due 
to post-service drug addiction without resorting to mere 
speculation.  She noted that, as both were risk factors for 
contracting hepatitis C, she was not able to render an opinion as 
the specific etiology.  

However, in a second addendum dated in March 2006, the same VA 
examiner concluded that the Veteran's hepatitis C was less likely 
related to his 1-1/2 years of exposure as a first aid attendant 
in service, but rather was more likely related to his 20-year 
history of IV drug abuse.  She explained that the Veteran's in-
service diagnosis of infectious hepatitis was mostly likely 
hepatitis A as evidenced by symptoms of abdominal pain, jaundice, 
and an inability to digest food.  Supporting documentation 
consisted of an April 1973 treatment note, in which the Veteran 
denied drug use, thus making it more likely that he contracted 
hepatitis A, not hepatitis C while in service.  

In June 2009, the Board remanded this case for a VA examination 
addressing the question of secondary service connection.  The 
requested examination was conducted in November 2009, by the same 
VA examiner.  On this occasion she noted the Veteran's risk 
factors of a tattoo prior to service, blood exposure and shared 
razors during service, and IV drug use after service.  
Consequently, the examiner was unable to resolve the issue of 
whether hepatitis C was due to or a result of infectious 
hepatitis without resorting to mere speculation.  Her only 
rationale was that the etiology of hepatitis C could not be 
isolated to one specific cause as the Veteran had multiple risk 
factors for the disease.  

For further medical comment on this issue, the Board requested a 
VHA medical expert opinion in April 2010 from a hepatologist.  
The Board received the expert medical opinion in September 2010.  
After reviewing the claims folder, the hepatologist concluded 
that it was at least as likely as not that the Veteran's service-
connected infectious hepatitis was associated with an acute 
hepatitis C infection and caused his current chronic hepatitis C 
infection.  

In discussing the rationale of the opinion, the hepatologist 
noted that the infectious hepatitis of April 1973 became chronic, 
i.e. there was evidence of persistent abnormality in his liver 
enzymes ("abnormal laboratory exam, an elevated SGOT of 148) a 
year later in August 1974.  He also noted that the Hepatitis A 
virus does not cause a chronic hepatitis infection.  In addition, 
the Veteran was diagnosed with drug abuse in September 1973, 
admitting to smoking hash and drinking alcohol.  

The hepatologist went on to explain that, regardless of the 
Veteran's report of lack of exposure to needlesticks or 
intravenous drug abuse, it was his opinion that the acute 
hepatitis infection in April 1973 was at least as likely as not 
acute hepatitis C and that the subsequent natural history would 
be the development of a chronic hepatitis C infection in most 
affected individuals.  The physician also noted that the 
diagnosis of drug abuse a few months later, signaled that a long 
future of drug addiction was to follow.  

In this case there are several medical opinions regarding the 
Veteran's claimed hepatitis C, and whether it may be related to 
service or the service-connected infectious hepatitis.  Where the 
record contains both positive and negative evidence, it is the 
responsibility of the Board to weigh the credibility and 
probative value of the medical opinions, and determine where to 
give credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998), (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another when 
the Board gives an adequate statement of reasons and bases for 
doing so).  

The positive evidence of record consists primarily of the VHA 
medical opinion, from a board-certified hepatologist, which 
reflects a full review of all medical evidence of record, 
including the prior VA opinions, and bases his opinion on 
professional and personal experience, as well as the traditional 
risk factors for hepatitis C.  

On the other hand, the negative evidence of record consists of a 
January 2006 addendum in which a VA nurse practitioner was unable 
to provide a definitive opinion.  However, in a March 2006 
opinion, the same VA medical professional determined that the 
Veteran's service-connected infectious hepatitis did not play a 
significant role in the development of the current hepatitis C.  
She articulated a credible opinion regarding etiology, and 
supported that opinion with clinical rationale and citation to 
the Veteran's medical history.  

In this regard, the Board acknowledges that neither the negative 
March 2006 VA opinion nor the September 2010 positive VHA opinion 
referenced medical literature to support the medical conclusions 
contained therein or to reject any opposing conclusion but that 
both opinions were based upon a complete and thorough review of 
the claims folder.  However, the March 2006 negative VA opinion 
was rendered by an advanced registered nurse practitioner, and 
the September 2010 positive VHA opinion was rendered by a doctor 
who specializes in gastroenterology and hepatology (indeed the 
Chief of the Gastroenterology and Hepatology Department at a 
medical facility).  

Accordingly, under these circumstances, the Board finds that, at 
the very least with respect to the matter of secondary service 
connection, the evidence is in equipoise.  Therefore, the Board 
concludes that service connection for hepatitis C, as secondary 
to service-connected infectious hepatitis, is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C, as secondary to service-
connected infectious hepatitis, is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


